ACCEPTED
                                                                         01-14-01030-CV
                                                              FIRST COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                                                    6/17/2015 4:48:07 PM
                                                                   CHRISTOPHER PRINE
                                                                                  CLERK

                 NO. 01-14-01030-CV

                        IN THE                  FILED IN
                                         1st COURT OF APPEALS
               FIRST COURT OF APPEALS        HOUSTON, TEXAS
                  AT HOUSTON, TEXAS      6/17/2015 4:48:07 PM
       ______________________________________
                                         CHRISTOPHER A. PRINE
                                                      Clerk
                      TARRIS WOODS
                       -Appellant-

                           VERSUS

     SANDRA T. KENNER AND CHARLES E. TWYMON, JR.
                      -Appellee-
        ______________________________________
                     On Appeal from the
             Probate Court of Galveston County
              Trial Court Case No. PR-0075144
             Hon. Kimberly Sullivan, Presiding
       _____________________________________________




APPELLANT'S COUNTER-RESPONSE TO APPELLEE’S OBJECTIONS
    AND RESPONSE TO THE MOTION FOR TEMPORARY ORDER
          STAYING ENFORCEMENT OF THE JUDGMENT


                                    Douglas T. Godinich
                                    Attorney at Law
                                    SBN: 24007244
                                    2727 Broadway
                                    Galveston, Texas 77550
                                    (409) 763-2454 (telephone)
                                    (409) 736-4309 (facsimile)
                                    Attorney for Appellant
                                    Tarris Woods




                             1
TO THE HONORABE JUSTICES OF SAID COURT:

     NOW COME Appellant Tarris Woods and files this

counter-response to appellee’s objection and response

to the motion for temporary order staying enforcement

of the judgment, and appellant would respectfully show

the Court as follows:

                              I.

     Appellee assert that the lawsuit against appellant

is   to   recover   damages        arising   from   appellant

withholding possession of the alleged “jointly owned

property.”

     Appellant is asking this Court to issue a temporary

order as provided for under Tex.R.App.P.24.4(c).

                          II.

     An independent executor has authority, without an

order of the probate court, to do any act which any

ordinary executor or administrator may do under such an

order. Dallas Servs. for Visually Impaired Children,

Inc. v. Broadmoor II, 635 S.W.2d 572, 576 (Tex. App.

1982), writ refused NRE (Sept. 15, 1982)


                              2
      The   Order     granting      letters       of     administration

granted Charles E. Twymon, Jr. and Robin J. Twmon as

independent co-administrators of the estate of Charles

E.    Twymon,     Sr.,     and    these     two        independent   co-

administrators       executed       a     Warranty       Deed   to   the

appellant for the property located at 3112 Winnie,

Galveston, Texas 77550.

                                  III.

      Appellant, should be protected against any attack

on his title by the appellee based on her claim of

invalidity of the acts of the executors on which his

title is based. Id. at 577.

      This Court should protect Appellant, as an innocent

purchaser, from any claim that the authority of Charles

E. Twymon, Jr. and Robin J. Twmon as independent co-

administrators to sell the property was not exercised

in accordance with their authority under the will or

under the law. Id.at 577.

      For   the     reasons      stated    in     this     motion,   the

Appellant ask the Court for a Temporary Order Staying

the   Enforcement     of    the    Judgment       in    the   underlying

                                    3
proceeding to maintain the status quo, to preserve the

Appellants   rights,   and       preserve   the   Court’s

jurisdiction to consider the merits of the supersedes

motion and also the merits of the Appellant’s appeal.

                         Respectfully submitted,


                         __/S/_Douglas T. Godinich _
                         Douglas T. Godinich
                         Texas Bar No 24007244
                         2727 Broadway
                         Galveston, Texas 77550
                         Tel: (409) 763-2454
                         Fax: (409) 763-4309
                         Attorney for Appellant Tarris
                         Woods




                             4
                    Certificate of Service

    A copy of this notice is being filed with the

appellate clerk in accordance with rule 25.1(e) of the

Texas Rules of Civil Procedure. I certify that a true

copy of this Appellant’s Original Brief was served in

accordance with rule 9.5 of the Texas Rules of Appellate

Procedure on each party or the attorney for such party

indicated   below   by   first    class   mail   and   or   fax

transmittal and or by hand delivery.



                             _/s/ Douglas T. Godinich
                             Douglas T. Godinich

By FAX TRANSMITTAL
Thomas W. McQuage
P.O. Box 16894
Galveston, Texas 77552
TEL: 409-762-1104
mcquage@swbell.net




                              5